Title: To Thomas Jefferson from Joseph Donath, 13 July 1804
From: Donath, Joseph
To: Jefferson, Thomas


               
                  
                     Your Excellency
                  
                  Philadelphia 13 July 1804
               
               Agreeably to your orders of the 24 Ulto I have shipped on board the Schooner Caroline one box of glass 12 by 15. contg. 77 lights. addressed to Messs. Gibson & Jefferson in Richmond, requesting them to hold the same at your disposal. The cost is $19.45. inclusive of porterage on board.
               No other opportunity offering to forward it sooner, I am sorry for the unavoidable delay, and remain respectfully
               Your Excellencys Most Hble. servt
               
                  
                     Jos. Donath
                  
               
            